DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The action is in response to amendments filed on 06/09/2021. Claims 1, 4, 6, 7, 11, 12, and 15 have been amended. Claims 16-20 have been newly added. Claims 1-20 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a diffractive optical member” in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040236227 A1 (hereinafter referred to as “Gueissaz”). 
Regarding claim 1, Gueissaz, an optical sensor to acquire physiological information, teaches an apparatus (abstract) comprising:
a plurality of light sources (41, 42; paragraphs [0071]-[0081]; Figures 7) configured to emit light for reflection from tissue of a user wearing the apparatus (paragraphs [0071]-[0081]; Figures 7),

a light-conducting element (202; paragraphs [0071]-[0081]; Figures 7) configured to conduct light to the light detector, wherein the light-conducting element is configured to allow light reflected from the tissue of the user to enter the light-conducting element at a plurality of spatially separated locations along a length of the light-conducting element, where the light-conducting element is configured and located relative to the plurality of light sources to allow the reflected light to enter the light-conducting element without the light from the plurality of light sources directly entering the light-conducting element (paragraphs [0071]-[0081]; Figures 7). 
Regarding claim 2, Gueissaz teaches wherein the apparatus comprises openings at said plurality of locations, the openings allowing light to enter the light-conducting element (paragraphs [0071]-[0081]; Figures 7). 
Regarding claim 4, Gueissaz teaches wherein the light-conducting element is a longitudinal element, with one end of the light conducting-element being coupled to the light detector and the other end longitudinally extending away from the light detector, and wherein plurality of said light sources and said openings are located along the length of the light-conducting element (paragraphs [0071]-[0081]; Figures 7).
Regarding claim 5, Gueissaz teaches wherein the light-conducting element is a light guide (paragraphs [0071]-[0081]; Figures 7).
Regarding claim 8, Gueissaz teaches wherein the apparatus comprises a plurality of said light detectors (paragraphs [0071]-[0081]; Figures 7).
Regarding claim 9, Gueissaz teaches wherein the apparatus comprises a plurality of said light-conducting elements (paragraphs [0071]-[0081]; Figures 7).
Regarding claim 11, Gueissaz teaches a user apparatus comprising a frame and the apparatus of claim 1 connected to the frame (as shown in Figure 7).
Regarding claim 17, Gueissaz teaches where exits from the plurality of light sources, of the light emitted by the plurality of light sources, are located at a same side of the apparatus as entrances to the light-conducting element at the spatially separated locations (paragraphs [0071]-[0081]; Figures 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueissaz as applied to claim 1 above, and further in view of US 5891022 A (hereinafter referred to as “Pologe”).
Regarding claim 6, Gueissaz does not explicitly teach wherein the apparatus comprises a diffractive structure at said plurality of locations to guide the light reflected from the tissue of the user into the light-conducting element.
However, Polonge, a PPG device, teaches wherein the apparatus comprises a diffractive structure (column 5, lines 45-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gueissaz, to have a diffractive structure, as taught by Polonge because doing so diffracts the light so as to more easily reach the light sensor.
Further it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have multiple diffractive structures, since it has been held that mere 
Regarding claim 7, Gueissaz, in view of Pologe, teaches wherein the diffractive structure comprises one or more of the following: a diffractive optical element, a diffraction grating, a periodic diffractive pattern, and a series of diffraction lines (column 5, lines 45-59; as taught by Pologe).
Regarding claim 18, Gueissaz teaches entrances to the light conducting element at spatially separated locations, but does not explicitly teach a diffractive structure configured to direct at least some of the reflective light entering the light conducting element at the spatially separated locations towards the at least one light detector.
However, Polonge, a PPG device, teaches wherein the apparatus comprises a diffractive structure (column 5, lines 45-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gueissaz, to have a diffractive structure, as taught by Polonge because doing so diffracts the light so as to more easily reach the light sensor.
Further it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have multiple diffractive structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Gueissaz, in view of Polonge, teaches where exits from the plurality of light sources, of the light emitted by the plurality of light sources, are located at a same side of the apparatus as entrances to the light-conducting element at the spatially separated locations (paragraphs [0071]-[0081]; Figures 7).
Regarding claim 20, Gueissaz, in view of Polonge, teaches where the exits of the plurality of light sources are spaced at the same side of the frame from the entrances to the light-conducting element (paragraphs [0071]-[0081]; Figures 7). 

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gueissaz as applied to claims 1 above. 
Regarding claim 10, Gueissaz teaches multiple light detectors and a light conducting element, but does not explicitly teach wherein the apparatus comprises two or more pairs of said light detectors and light-conducting elements. However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the apparatus comprises two or more pairs of said light detectors and light-conducting elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueissaz as applied to claim 1 above, and further in view of US 20180132766 A1 (hereinafter referred to as “Lee”).
Regarding claim 16, Gueissaz does not explicitly teach a processor configured to: obtain a plurality of detected signals using the detector and different ones of the light sources, and select, based on the obtained plurality of detected signals, one or more of the plurality of light sources for use in the physiological measurement, where the selected one or more light sources provide a signal that meets a predefined criterion. 
However, Lee teaches a processor configured to: obtain a plurality of detected signals using the detector and different ones of the light sources, and select, based on the obtained plurality of detected signals, one or more of the plurality of light sources for use in the physiological measurement, where the selected one or more light sources provide a signal that meets a predefined criterion (paragraphs [0020]-[0021]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gueissaz, to select one or more light sources based on obtained signals, as taught .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or suggest “wherein said plurality of light sources are arranged into a plurality of sensing regions, each sensing region comprising at least one light source, and wherein the light-conducting element extends through the sensing regions, each sensing region comprising at least one of said openings in vicinity of the respective light source” in combination with the limitations of the claim upon which it depends.

Claims 12-15 are allowed.

Response to Arguments
Applicant’s arguments, filed on 06/09/2021, with respect to claim objections, 35 USC 112(b) rejections, and 35 USC 103 rejections of claims 12-15 have been fully considered and are persuasive.  The claim objections, 35 USC 112(b) rejections, and 35 USC 103 rejections of claims 12-15 have been withdrawn. 

Applicant’s arguments, filed on 06/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as claim 1 is rejected under 35 USC 102(a)(1) as being anticipated by Gueissaz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791